Citation Nr: 0922650	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  99-13 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of zero 
percent prior to July 29, 2000, and in excess of 10 percent 
from July 29, 2000, for herpes simplex virus.

2.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected knee 
disabilities.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a right wrist 
disorder.

5.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a tear of the right anterior 
cruciate ligament (ACL) and medial plica with postoperative 
patellofemoral syndrome.

6.  Entitlement to an increased evaluation in excess of 10 
percent for a left infrapatellar contusion with 
chondromalacia.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to 
October 1989, with seven months and sixteen days of prior 
active service also verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in April 1999, August 2000, and October 
2001.  This case was previously remanded in August 2004 and 
May 2006.

The Veteran initially appeared for a RO hearing in October 
1999.  In February 2004, he had a hearing with a Veterans Law 
Judge who is no longer an employee of the Board.  In March 
2009, he appeared and testified at a Board personal hearing 
with the undersigned Acting Veterans Law Judge in Washington, 
DC.  At that hearing, the Veteran raised the issue of service 
connection for tinnitus.  This issue, however, has not been 
adjudicated, developed or certified for appellate review.  
That issue is referred back to the RO for appropriate action. 

The issues of entitlement to an increased evaluation for 
residuals of a tear of the right ACL and medial plica with 
postoperative patellofemoral syndrome; entitlement to an 
increased evaluation for a left infrapatellar contusion with 
chondromalacia; entitlement to service connection for 
bilateral hearing loss; and entitlement to service connection 
for a low back disorder, to include as secondary to service-
connected knee disabilities, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In this case, including for the period from the date of 
claim in July 29, 1999 until July 29, 2000, there is evidence 
of flare-ups of genital herpes, and one showing of a cluster 
of blister and edema on the penis; there is, however, no 
evidence of constant exudation or itching, extensive lesions, 
marked disfigurement, disability affecting 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas, or the requirement of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more (but not constantly) during the 
past 12-month period.

2.  The evidence of record supports the finding of current 
sinusitis of in-service onset.

3.  The evidence of record supports the finding of a current 
left ankle disorder of in-service onset.

4.  The Veteran did not experience chronic symptoms of right 
wrist disability in service, including follow a right wrist 
hyperextension injury in May 1983; did not experience 
continuous post-service symptoms of right wrist injury; and 
the current right wrist disorder is not related to service, 
including to an in-service May 1983 hyperextension injury.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for herpes 
simplex virus for the period from July 29, 1999 until July 
29, 2000 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.20, 4.27 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 
7806 and 7819 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for herpes simplex virus for the period beginning on July 29, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7806 and 7819 
(2008); 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7819 
(2002).

3.  Resolving reasonable doubt in the Veteran's favor, a left 
ankle disability was incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  Resolving reasonable doubt in the Veteran's favor, 
sinusitis was incurred in service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).

5.  A right wrist disorder was not incurred in or aggravated 
by service, not may it be presumed to have been.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  38 C.F.R. 
§ 3.159 has been revised in part recently.  These revisions 
are effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in his or her possession that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims, though subsequent to the issuance of the appealed 
rating decisions.  A letter addressing the three service 
connection claims adjudicated in this section was furnished 
to the Veteran in September 2001.  Further letters were 
furnished in November 2004, January 2005, and May 2006.  In 
the May 2006 letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board is cognizant that the Veteran's claim for increased 
evaluations for herpes simplex virus is subject to the 
requirements set forth by the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court held that, 
for claims for an increase in an existing rating, adequate 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the appealed August 2000 rating decision 
addressing the herpes simplex virus claim preceded enactment 
of VA's notice requirements.  The Board must therefore 
consider whether subsequent action remedied this deficiency 
in notification, as the Court clearly indicated in Vazquez-
Flores that consideration was warranted for whether there 
existed post-adjudication VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  Id. at 46-47.  

In this regard, notice letters addressing the herpes simplex 
virus claim were issued in November 2004, January 2005, and 
May 2006.  The May 2006 letter was particularly specific in 
terms of setting forth the types of medical evidence that 
could be submitted in conjunction with this claim, as well as 
the significance of statements from other individuals able to 
demonstrate from their knowledge and personal observations in 
what manner his disability had become worse.  

The Board is cognizant that the cited notice letters did not 
include the specific provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  As described in further detail below, 
those provisions were extensively revised in 2002.  The pre-
2002 provisions of Diagnostic Codes 7806 and 7819, however, 
were included in a November 2000 Statement of the Case.  A 
November 2005 Supplemental Statement of the Case includes 
both the deleted provisions of Diagnostic Codes 7806 and 7812 
and the current provisions of Diagnostic Code 7806 and 7820.  
After both issuances, the Veteran was afforded ample 
opportunity to respond.  His claims have since been 
readjudicated in a March 2008 Supplemental Statement of the 
Case, in which both versions of Diagnostic Code 7806 were 
referenced.  

In summary, the Board finds that the procedural development 
in this case has been extensive and that the Veteran has been 
afforded ample opportunity to participate in, and respond to, 
the adjudication of his herpes simplex virus claim.  For all 
of these reasons, the Board finds that any notice errors in 
light of Vazquez-Flores are not prejudicial, as the 
"administrative appellate process" has rendered such errors 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment, private, and VA 
medical records have been obtained.  Additionally, he has 
been afforded multiple VA examinations in conjunction with 
his claims.   Overall, there is no evidence of any VA error 
in notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.

II.  Increased Rating for Herpes Simplex Virus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders have been substantially 
revised.  These revisions were effectuated as of August 30, 
2002.  Under the now-deleted provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002), effective through August 29, 
2002 and under which the Veteran was previously evaluated by 
analogy, benign new skin growths were to be rated as for 
eczema.  

Under the now-deleted provisions of Diagnostic Code 7806, a 
zero percent evaluation was warranted for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area.  A 10 percent evaluation 
contemplated exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation was in order for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7819, effective from August 30, 2002, benign skin 
neoplasms are to be evaluated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or impairment of function.  In the present case, 
however, none of the above symptoms have been noted during 
the requisite time period, and the AMC has also applied 
Diagnostic Code 7806.

Under the current provisions of Diagnostic Code 7806 a zero 
percent evaluation contemplates less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.  A 10 percent evaluation is 
warranted for cases with at least five percent, but less than 
20 percent of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent evaluation is assigned in cases of 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation is warranted in cases 
of more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Alternatively, eczema may be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or (Diagnostic Codes 7801-7805), depending upon the 
predominant disability.

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim will be considered solely under 
the criteria effective as of the date of the claim.

In a March 1990 rating decision, the RO granted service 
connection for herpes simplex virus on the basis of in-
service treatment for this disorder.  A zero percent 
evaluation was assigned, effective from October 1989.  This 
evaluation was based upon findings from the service treatment 
records, as no VA examination had been conducted at that 
time.

The June 29, 2000 VA medical examination report reflects that 
the Veteran reported flare-ups of herpes approximately three 
times per year, most recently in the prior May.  These flare-
ups were described as affecting the foreskin and shaft of the 
penis.  The symptoms included pain, itching, and soreness, 
and medications included Acyclovir cream and pills, with the 
pills "constantly" three times per day.  The report of the 
physical examination does not contain any specific findings 
regarding herpes, but the diagnosis of herpes simplex and 
genital warts was noted to be unchanged.  

In September 2000, the Veteran received VA treatment for a 
flare-up of genital herpes.  An examination revealed a 
cluster of blister and edema on the penis.  An assessment of 
recurrent herpes was rendered.

In a June 2001 rating decision, the RO increased the 
evaluation for the Veteran's herpes simplex virus to 10 
percent, effective from July 29, 2000.  In rendering this 
decision, the RO cited to the findings from the June 2000 VA 
examination, including the report of a flare-up from May 
2000, and the findings from the September 2000 VA medical 
record.  Given that the Veteran's claim for this benefit was 
received on July 29, 1999, he has been assigned a staged 
rating.

Subsequently, two additional VA skin examinations have been 
conducted.  During an August 2005 VA skin examination, the 
Veteran reported that his last outbreak was more than six 
months ago, with no current symptoms.  The VA examiner noted 
that there was no current evidence of herpes simplex virus, 
following a thorough examination of the skin.  The May 2007 
VA examination was similarly negative for any residual 
evidence of scars from Herpes zoster.  

In evaluating the above evidence, the Board finds the 
assignment of the July 29, 2000 effective date for the 10 
percent evaluation to be rather random.  Notably, the current 
claim was received on July 29, 1999, whereas the examination 
cited in the June 2001 rating decision was conducted on June 
29, 2000.  It is not clear whether this constitutes a 
typographical error, either in terms of the month or the 
year.  What is apparent to the Board, however, is that the 
Veteran described three flare-ups per year during his June 
2000 VA examination, with the most recent being in May 2000, 
and there is no medical documentation of record to suggest a 
material change in the severity of the Veteran's disability 
between July 29, 1999 and July 29, 2000.  For this reason, 
and after resolving all doubt in the Veteran's favor under 
38 C.F.R. § 4.3, the Board finds that a 10 percent evaluation 
should be effectuated as of July 29, 1999, the date of 
receipt of the Veteran's claim for increase.  

That having been determined, there is no evidence from any 
period during the pendency of this appeal to support a 
schedular evaluation in excess of 10 percent, staged or 
otherwise.  See Hart, supra.  Specifically, in terms of the 
deleted criteria of Diagnostic Code 7806, there is no 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  In terms of the criteria effective 
from effective from August 30, 2002, the Board notes that the 
two contemporaneous VA examinations have shown no residual 
findings.  There is simply no showing of any disability of 
sufficient severity to support an evaluation in excess of 10 
percent, regardless of which set of diagnostic criteria is 
applied.

Finally, there is no evidence showing that this disability 
has markedly interfered with the Veteran's employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

Overall, a 10 percent evaluation for herpes simplex virus is 
warranted for the period from July 29, 1999 until July 29, 
2000.  That extent the appeal is granted.  This claim must be 
denied, however, to the extent that an evaluation in excess 
of 10 percent is sought, as the criteria for that benefit 
have not been met for any period of rating claim.  38 C.F.R. 
§§ 4.3, 4.7.

III. Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

IV.  Service Connection for Left Ankle Disorder

In August 1980, during service, the Veteran was treated with 
complaints of falling down on the lateral side of the left 
ankle.  An examination revealed tenderness, swelling, and 
discoloration, and an assessment of probable 
talofibular/talocalear ligament sprain was rendered.  An 
August 1984 service treatment record indicates that the 
Veteran had "chronic unstable ankles" by history and 
examination.  

Following service, left ankle x-rays from October 1998 were 
within normal limits.  A privately conducted VA examination 
from November 1998, however, reflects the Veteran's 
complaints of an in-service left ankle sprain, reportedly 
from 1983, and continued mild pain and occasional swelling.  
Range of motion testing revealed zero degrees of active 
dorsiflexion and 55 degrees of active plantar flexion.  The 
examiner diagnosed "residual" of bilateral ankle sprains.  

A July 2005 VA orthopedic examination revealed left ankle 
dorsiflexion to 20 degrees, with pain beginning at 10 
degrees; and plantar flexion to 30 degrees.  X-rays revealed 
a minute plantar calcaneal spur of the left ankle, but the 
impression was of no definite abnormality.  The examiner 
rendered a diagnosis of left ankle strains but did not 
comment on etiology.  

The report of the Veteran's December 2006 VA orthopedic 
examination indicates that he had left ankle dorsiflexion to 
20 degrees, with pain beginning at 10 degrees; and plantar 
flexion to 30 degrees.  The examiner found no evidence of a 
current left ankle disability, noting that he had "a left 
calcaneal spur but this is not in the ankle."  

Despite the findings from the December 2006 VA examination, 
the Board is cognizant that the Veteran was noted to have 
"chronic unstable ankles" in 1984, during service, and has 
been separately found to have a disability of left ankle 
sprains, or strains, beginning with a VA examination in 
November 1998.  Moreover, despite the December 2006 
examiner's finding that there was no current disability of 
the left ankle, the Veteran had limited plantar flexion of 
the left ankle on examination and pain beginning at 10 
degrees of dorsiflexion.  See 38 C.F.R. § 4.71a, Plate II 
(normal range of motion of the ankle consists of dorsiflexion 
to 20 degrees and 45 degrees of plantar flexion).  Finally, 
during the March 2009 hearing, the Veteran presented credible 
testimony that he had experienced problems with his left 
ankle since 1984, and the Board notes that August 1984 was in 
fact the time when chronic unstable ankles were shown in 
service.

Overall, the Board finds that it is at least as likely as not 
that the Veteran has a current and chronic left ankle 
disorder that is of in-service onset.  Given this direct 
service connection determination, the Board also notes that 
further consideration under 38 C.F.R. § 3.310 is not 
warranted in this case.  Consequently, service connection is 
warranted for this disorder, and the claim is granted in 
full.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

V.  Service Connection for Sinusitis

In May 1984, during service, the Veteran was treated for 
constant dull pain of the forehead and behind the left eye.  
A diagnosis/assessment of sinusitis was rendered.  In March 
1985, the Veteran was treated for severe headaches with 
vomiting and blood, and an assessment of suspected mild 
degree of frontal sinusitis causing bleeding and nose blowing 
was rendered.  In July 1985, the Veteran was treated for 
complaints of frontal headaches and assessed with probable 
mild sinus congestion versus early sinusitis.  Several sinus 
x-ray series from this time frame were noted to be normal.  
In June 1988, the Veteran was assessed with sinus headaches 
secondary to an upper respiratory infection.  He reported 
having sinus problems in a dental health questionnaire in 
September 1989.  

Following service, in February 1993, the Veteran was treated 
at a VA facility with complaints of migraines and mucus 
draining, and a diagnostic impression of rule out sinusitis 
was rendered.  The Veteran was treated at a VA facility for 
sinus headaches in beginning in February 1997.  At that time, 
he was noted to have acute sinusitis.  Subsequent VA 
treatment records beginning in April 1997, however, indicate 
recurrent sinusitis.  A VA CT scan from May 1997 revealed a 
probable small mucosal polyp in the right maxillary sinus.  A 
small mucous retention cyst/polyp in the right maxillary 
sinus was also shown by a May 2003 private MRI.

In December 2007, the Veteran underwent a VA upper 
respiratory examination with an examiner who reviewed his 
claims file.  This examiner noted the treatment for sinus 
symptoms in service.  While x-rays of the sinuses from 
October 2007 were noted to be unremarkable, a CT scan from 
March 2007 revealed a probable small polyp in the right 
maxillary sinus and minimal focal mucosal thickening in the 
left maxillary sinus suggesting chronic sinusitis.  The 
examiner rendered a diagnosis of chronic sinusitis.  In terms 
of etiology, the examiner found that the claimed sinusitis 
was at least as likely as not caused by or a result of the 
sinusitis/sinus problems incurred during military service.  

In this case, there is evidence of treatment for sinusitis in 
service, a current diagnosis, and competent medical and lay 
evidence linking the current diagnosis to service.  Moreover, 
there is no competent evidence to the contrary.  Under such 
circumstances, the criteria for service connection for 
sinusitis have been met, and the claim is granted in full.  
38 U.S.C.A. § 5107(b).

VI.  Service Connection for Right Wrist Disorder

The Veteran contends that he has a right wrist disability 
that was caused by a hyperextension injury in service.  He 
asserted that he has experienced hand and wrist symptoms 
since hyperextension injuries during service.  

Service treatment records reflect that, in May 1983, the 
Veteran was treated for complaints of a hyperextension injury 
to the right wrist, with additional complaints of banging the 
distal-lateral aspect of the wrist.  X-rays were negative for 
a fracture, and the assessment was of a soft tissue injury of 
the right wrist.

With regard to the Veteran's assertion that he has 
experienced hand and wrist symptoms since hyperextension 
injuries during service, even if the Veteran's recent 
testimony could be read as claiming continuity of 
symptomatology since service, such history is substantially 
rebutted by the absence of treatment for this disorder either 
in service after May 1983 or soon thereafter, as well as the 
December 2008 medical opinion.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Subsequent to 
service, the earliest medical evidence containing findings 
pertinent to the Veteran's current claim is a June 1997 VA 
treatment record.  At that time, the Veteran reported right 
wrist pain.  An examination revealed full range of motion of 
the wrist, with no pain with resistance in all planes.  
Private x-rays from October 1998, however, revealed 
degenerative changes of the wrist centered at the radiocarpal 
joint.  

The aforementioned November 1998 VA examination report 
indicates that the Veteran reported injuring his right wrist 
"in 1981 to 1982" while working with planes, and he further 
noted several injuries to the right wrist, mainly sprains, 
and flare-ups of pain.  The examination was unremarkable, 
other than slight tenderness to palpation over the distal 
ulnar.  After reviewing the noted x-rays, the examiner 
diagnosed right wrist tendinitis and degenerative joint 
disease.  

In March 1999, the Veteran was seen at a VA facility for 
right wrist pain, and a provisional diagnosis of right wrist 
pain rule out carpal tunnel syndrome was rendered.  The 
Veteran reported hitting his wrist twelve years ago, with a 
negative x-ray.  EMG findings were noted to include evidence 
of median and ulnar nerve compression at the wrist.  

An August 2005 VA orthopedic examination report indicates 
that x-rays of the right wrist were within normal limits, 
and, in addressing the question of a diagnosis, the examiner 
found no current evidence of a right wrist disability.  

The claims file contains the report of a VA EMG consultation 
from November 2006.  The study revealed diffuse sensory 
neuropathy in the upper extremities, of demyelinating type.  
Findings indicative of bilateral carpal tunnel syndrome and 
right cubital tunnel syndrome were also noted.  Prolongation 
of distal latency for the right ulnar nerve was noted to be 
probably secondary to longstanding cubital tunnel syndrome.  
The examiner noted that the Veteran reported repeated wrist 
injuries during service and found that "there is a 
possibility that repeated wrist movement contributed to the 
development of bilateral carpal tunnel syndrome."  

In December 2006, the Veteran underwent a VA orthopedic 
examination.  The examiner, who reviewed the claims file, 
noted the Veteran's right carpal tunnel syndrome and right 
cubital tunnel syndrome.  While the examiner noted that the 
Veteran was seen for a right wrist injury in May 1983, the 
examiner further found that there was no further evidence of 
a right wrist disability until 2006 when carpal tunnel 
syndrome and cubital tunnel syndrome were diagnosed.  These 
syndromes were found to be characterized by pain and 
paresthesia and were not related to the Veteran's military 
service.  

After a review of the evidence, the Board finds that the 
Veteran did not experience chronic symptoms of right wrist 
disability in service, including follow a right wrist 
hyperextension injury in May 1983, and did not experience 
continuous post-service symptoms of right wrist injury.  In 
this case, the Veteran was treated for a right wrist injury 
in May 1983 during service; however, x-rays of the right 
wrist from that time were normal, and no follow-up treatment 
was indicated.  He was not again treated for right wrist 
symptoms until June 1997, more than seven years after 
service.  The evidence since that time indicates various 
diagnoses.  Notably, degenerative changes of the right wrist 
were shown by x-rays in October 1998, but x-rays from August 
2005 were within normal limits.

The Board further finds that weight of the competent evidence 
demonstrates that the current right wrist disorder is not 
related to service, including to an in-service May 1983 
hyperextension injury.  There is no suggestion from the 
record that any orthopedic disability of the right wrist, if 
present, is etiologically related to the in-service injury.  

The Veteran has also been diagnosed with carpal tunnel 
syndrome and cubital tunnel syndrome.  The examiner who 
conducted the October 2006 EMG found that there was a 
possibility that repeated wrist movement in service 
contributed to the development of bilateral carpal tunnel 
syndrome; however, the examiner who conducted the December 
2006 VA examination concluded that the current diagnoses were 
not related to service, citing to their recent onset and 
their nature (i.e., pain and paresthesia).  While the Board 
acknowledges that the Veteran was actually treated for 
neurological symptoms of the right upper extremity as early 
as 1999, that treatment still occurred nearly a decade after 
service.  

Overall, the Board places more probative value in the 
December 2006 opinion than the October 2006 opinion because 
the December 2006 opinion is based on a more accurate factual 
history that includes the absence of chronic in-service 
symptoms or continuous post service symptoms, and is stated 
in definite, rather than speculative ("a possibility"), 
terminology.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a causal 
relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative).  Based upon the relative 
probative value of the cited opinions, the Board finds that 
the weight of the competent evidence of record is against a 
finding that the Veteran's current right wrist disorder is 
related to service.  

With regard to the Veteran's own statements, as indicated in 
the March 2009 hearing testimony, that his current right 
wrist disorder is related to the in-service hyperextension 
injury, the Court has held that service connection may not be 
predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a competent opinion as to medical causation of 
current right wrist disability.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation). 
  
Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a right wrist 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, supra; 38 
U.S.C.A. § 5107(b).


ORDER

A 10 percent evaluation for herpes simplex virus for the 
period from July 29, 1999 until July 29, 2000 is granted.

An evaluation in excess of 10 percent for herpes simplex 
virus for the period beginning on July 29, 2000 is denied.

Service connection for a left ankle disorder is granted.

Service connection for sinusitis is granted

Service connection for a right wrist disorder is denied.





REMAND

In the May 2006 remand, the Board requested a full 
reexamination of the Veteran's service-connected knee 
disorders.  A review of the evidence added to the claims file 
since that remand, including multiple VA examination reports, 
indicates that such a reexamination has not been conducted; 
the report of the Veteran's December 2006 VA examination is 
devoid of objective knee findings.  The Court has determined 
that a remand by the Board confers upon a claimant, as a 
matter of law, the right to compliance with remand orders.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
Accordingly, the Board finds that a further examination of 
the knees is needed.  The Board also notes that a 
readjudication of this claim should incorporate the question 
of whether separate evaluations are warranted for arthritis 
and instability of both knees.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  

As to the Veteran's hearing loss claim, the Board notes that 
the Veteran's October 1979 entrance examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
15
LEFT
20
25
25
25
15

Audiological testing from April 1982 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
5
LEFT
30
35
25
30
15

Based on these findings, the Board notes an upward shift in 
the left ear audiological findings.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  The Board also observes that the 
Veteran has reported noise exposure from artillery and 
helicopter fire during service.  

The Veteran's most recent VA audiological examination, from 
May 2007, revealed a bilateral hearing loss disability 
meeting the criteria of 38 C.F.R. § 3.385.  In rendering an 
opinion, however, the examiner stated that given the 
"little" change noted in the Veteran's hearing from 1982 to 
1988, it was "not likely that noise exposure sustained while 
in the military is the only factor in his hearing loss."  
The examiner further stated that, if results were to become 
available from years prior to 1982 that showed "a 
significant change" between that time and 1988, and revised 
statement should be requested.

In view of Hensley and Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1990), the Board finds that there exists a medical 
question of whether the upward shift in the left ear hearing 
findings between 1979 and 1982 constitutes "a significant 
change."  Regrettably, the examiner did not address these 
specific audiological results in the May 2007 report.  The 
Board thus finds that a more thorough VA audiological report 
and opinion, addressing the significance of both the in-
service noise exposure and the changes in audiological 
findings between 1979 and 1982, are "necessary" under 
38 C.F.R. § 3.159(c)(4).

As to the low back claim, the Board finds that further 
factual development is needed on two fronts.  First, the 
claims file includes records of VA treatment of the lumbar 
spine beginning in July 1978, between the Veteran's two 
periods of service.  He stated that he sustained this injury 
"while working at Army Reserve" on July 8, 1978.  In March 
1979, he reported sustaining a compression fracture for the 
body of L5 in August 1978, with treatment at Fort Drum, New 
York.  In conjunction with his most recent Board hearing, he 
submitted a September 1979 receipt for active duty training 
pay.  The VA examiner who conducted the November 2008 
orthopedic examination, however, found that it was "less 
likely as not" that there was a relationship between the 
Veteran's current disorder and service because "[t]here is 
no evidence of an inservice back injury."  Given the 
evidence noted above, however, this opinion appears to be 
based on an incomplete medical history.  See 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

The December 2008 VA examiner also found that the current low 
back disorder was not proximately due to, or aggravated by, 
the service-connected knee disorders because "[t]here is no 
current literature to support aggravation of [degenerative 
disc disease] in bilateral knee disabilities."  In 
conjunction with his March 2009 hearing, however, however, 
the Veteran submitted treatise evidence prepared by a medical 
doctor containing the conclusion that limping can, in some 
specific instances, cause back pain and aggravate pre-
existing back pain.  This doctor specifically noted the 
biomedical effect of limping on the spine, stating that, 
depending on the magnitude of the limp, there will be an 
exaggerated side to side and vertical displacement of the 
body's center of gravity.  When weight is transferred to the 
good leg, the repositioning of the center of gravity in the 
mid-line is in part due to the pull of the para-lumbar, 
spinal, and abdominal musculature on the normal side.  The 
doctor further found that the increased muscle pull produces 
a see-saw effect with the discs, with the repetitive pull of 
the trunk musculature possibly resulting in increased wear 
and tear to the disc segments that "might cause or aggravate 
degenerative change (osteoarthritis) of the disc and facet 
joints."  Given this new treatise evidence, the Board finds 
that the question of secondary service connection should be 
further addressed upon examination.  See 38 C.F.R. § 3.310.

Accordingly, the issues of an increased evaluation for 
residuals of a tear of the right ACL and medial plica with 
postoperative patellofemoral syndrome; increased evaluation 
for a left infrapatellar contusion with chondromalacia; 
service connection for bilateral hearing loss; and service 
connection for a low back disorder, to include as secondary 
to service-connected knee disabilities, are REMANDED for the 
following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

With regard to the claims for increased 
evaluations, the letter should include 
the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5261, along with an 
explanation of the specific types of 
medical evidence that may support the 
claims and the significance of lay and 
other evidence showing the effect of the 
knee disorders on employment and everyday 
life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This letter should 
also include an explanation of the 
provisions of 38 C.F.R. § 3.310.

2.  The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine (1) 
the symptoms and severity of the service-
connected left and right knee disorders, 
and (2) the nature and etiology of the 
claimed low back disorder.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner should 
review the claims file in conjunction 
with the examination.    Particular 
attention should be addressed to the VA 
outpatient treatment records for low back 
symptoms from 1978 and 1979.

All tests and studies deemed necessary by 
the examiner should be performed.  Range 
of motion testing of both knees must be 
conducted, with commentary as to the 
presence and extent of any painful 
motion, functional loss due to pain, 
excess fatigability, incoordination, 
weakness, or additional disability during 
flare-ups.  The examiner should further 
indicate whether there exists instability 
of either knee, and, if so, the extent of 
such instability.  If instability is not 
shown for either knee, the examiner must 
explain that finding in the context of 
prior VA examinations.  

Also, based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed low back disorder.  The examiner 
is then requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service, including his 
documented Army Reserve injury from July 
1978.  The examiner is further requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's low back disorder was caused or 
permanently worsened beyond natural 
progression as a consequence of his 
service-connected knee disorders.  In 
rendering this opinion, it is essential 
that the examiner address the treatise 
evidence addressing this specific matter 
submitted by the Veteran in support of 
his claim in March 2009.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The Veteran should also be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner should 
review the claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed bilateral 
hearing loss disability is etiologically 
related to the Veteran's active service.  
In rendering this opinion, the examiner 
must specifically address the following: 
(1) the shift in pure tone thresholds 
between audiological examinations in 1979 
and 1982; and (2) the significance, in 
terms of causation, of the Veteran's 
reported noise exposure involving 
artillery and helicopter fire during 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the issues of entitlement to 
an increased evaluation for residuals of 
a tear of the right ACL and medial plica 
with postoperative patellofemoral 
syndrome; increased evaluation for a left 
infrapatellar contusion with 
chondromalacia; service connection for 
bilateral hearing loss; and service 
connection for a low back disorder, to 
include as secondary to service-connected 
knee disabilities, must be readjudicated.  
The readjudication of the two knee 
disorder evaluation claims must include 
consideration of whether separate 
evaluations are warranted for arthritis 
and instability of each knee.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  If 
the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


